UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): June 9, 2010 United Mortgage Trust (Exact Name of Registrant as Specified in Its Charter) Maryland 000-32409 75-6493585 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 1301 Municipal Way, Grapevine, Texas 76051 (Address of principal executive offices) (Zip Code) (214) 237-9305 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. On June 9, 2010, United Mortgage Trust (the “Registrant”) held its 2010 Annual Meeting of Shareholders. At the meeting, the Registrant’s shareholders voted on the following two proposals: (i) the election of five trustees to serve until the Registrant’s Annual Meeting of Shareholders to be held in 2011 or until such trustees’ successors are duly elected and qualified; and (ii) the ratification of the selection of Whitley Penn LLP as the Registrant’s independent registered public accounting firm for the fiscal year ending December31, 2010. The two proposals are described in detail in the Registrant’s definitive proxy statement, dated April30, 2010, as filed on Schedule 14A on April 30, 2010. Both of the proposals were approved by the Registrant’s shareholders by the requisite vote necessary for approval. The votes with respect to each of the proposals are set forth below. Proposal 1. To elect five trustees to serve until the Registrant’s Annual Meeting of Shareholders to be held in 2011 or until such trustees’ successors are duly elected and qualified: Nominee Shares For Shares Withheld Charles M. Gillis Michele A. Cadwell Phillip K. Marshall Roger C. Wadsworth Leslie Wylie No broker non-votes were cast in the election of trustees. Proposal 2. To ratify the selection of Whitley Penn LLP as the Registrant’s independent registered public accounting firm for the fiscal year ending December31, 2010: Shares For Shares Against Shares Abstained No broker non-votes were cast in the ratification of the selection of Whitley Penn LLP as the Registrant’s independent registered public accounting firm for the fiscal year ending December31, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. United Mortgage Trust Dated:June 14, 2010By: /s/ Stuart Ducote Stuart Ducote President
